Affirmed. Findings of fact challenged on appeal are not set aside unless taking the evidence in the light most favorable to the prevailing party, and excluding the effects of modifying evidence, they are clearly erroneous. D.C.C.R. 52; Beyel v. Degan, 142 Vt. 617, 619, 458 A.2d 1137 (1983). When the evidence is conflicting, the credibility of the witnesses, the weight of the evidence and its persuasive effect are matters for the exclusive determination of the trier of fact; and although there may be inconsistencies or substantial evidence to the contrary, its determination must stand if supported by credible evidence. Id.